NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE JESUS ORTIZ-FLETES,                        No.    14-73372

                Petitioner,                     Agency No. A092-441-244

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 27, 2017**
                               San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit
Judges.

      Jose Jesus Ortiz-Fletes, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s denial of his applications for withholding of removal and



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
relief under the Convention Against Torture (“CAT”). We have jurisdiction under

8 U.S.C. § 1252. We review de novo questions of law, Vilchez v. Holder, 682 F.3d
1195, 1198 (9th Cir. 2012), and review for substantial evidence the denial of CAT

relief, Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008). We deny in part

and dismiss in part the petition for review.

      Ortiz-Fletes does not challenge in his opening brief the agency’s dispositive

determination that his 2003 conviction constitutes a presumptive particularly

serious crime that renders him ineligible for withholding of removal. See 8 U.S.C.

§ 1231(b)(3); Martinez-Serrano v. INS, 94 F.3d 1256, 1259–60 (9th Cir. 1996)

(issues not specifically raised and argued in a party’s opening brief are waived).

Accordingly, we need not reach this contention. See Simeonov v. Ashcroft, 371
F.3d 532, 538 (9th Cir. 2004) (courts are not required to make findings on issues

that are unnecessary to the results they reach).

      Substantial evidence supports the agency’s denial of deferral of removal

under the CAT on the grounds that Ortiz-Fletes failed to establish that it is more

likely than not that he would be tortured by or with the consent or acquiescence of

the government if returned to Mexico. See 8 C.F.R. § 1208.16(c)(2); Zarate v.

Holder, 671 F.3d 1132, 1134 (9th Cir. 2012) (“Under the substantial evidence

standard, a petitioner can obtain reversal only if the evidence compels a contrary

conclusion.”).


                                          2
      Contrary to Ortiz-Fletes’ contentions, the agency considered appropriate

evidence, including his work as an informant, and applied the correct legal

standard in denying his application for relief under the CAT.

      We do not consider the extra-record documents Ortiz-Fletes submitted. See

Fisher v. INS, 79 F.3d 955, 963 (9th Cir. 1996) (en banc) (our review is limited to

the administrative record).

      We lack jurisdiction to consider Ortiz-Fletes’ unexhausted contentions that

the agency was required to consider the recommendations of the asylum office or

the prosecutor, and that he qualifies for a United States government program for

informants or other alternative forms of relief. See Tijani v. Holder, 628 F.3d
1071, 1080 (9th Cir. 2010) (“We lack jurisdiction to review legal claims not

presented in an alien’s administrative proceedings before the BIA.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3